Black, J.
(after presentation of the facts). We agree with counsel for plaintiff that the stated question should be answered in the affirmative. Within the meaning of one-sentence section 26, all of these elections were held “hereunder.” This leaves doubt only with respect to the meant scope of that employed word “locality.” Such doubt must be resolved by examination of the section from its 4 corners, and by attributing to the legislature the intent of linking “the legislative body” with “the locality where held” so that one shall determine identity of the other. The section may be made operable only by holding that there can be but one legislative body for “the locality where held” and by concluding that this township, having the only legislative body the judicial gaze may reasonably and pertinently distinguish, is the “locality” which by section 26 became obligated to plaintiff.
The defendant township was originally liable as. held below. The defendant city and the defendant township are liable together per quoted agreement of the parties. This calls for affirmance. It is so ordered. No costs.
Dethmers, C. J., and Carr, Kelly, Smith, Edwards, Kavanagh, and Souris, JJ., concurred.